Rule 23 order filed             2020 IL App (5th) 190339
August 17, 2020.
Motion to publish granted             NO. 5-19-0339
September 8, 2020.
                                          IN THE

                            APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

MITCHELL/ROBERTS PARTNERSHIP,                   )     Appeal from the
an Illinois General Partnership; REBA L.        )     Circuit Court of
MITCHELL, Trustee and Beneficiary of            )     Williamson County.
the Robert H. Mitchell Residual Trust;          )
CARL INMAN, Independent Executor of             )
the Estate of Russell J. Inman, Deceased;       )
CAROL DEAN CRABTREE; ROBIN                      )
LYNNE KEE WILLIAMS; JOHN MILO KEE;              )
NELDA BALDWIN, Personal Representative          )
of the Estate of Beverly B. Adams, Deceased;    )
NELDA BALDWIN, Personal Representative          )
of the Estate of Katherine Baldwin, Deceased;   )
and DAVID SENSENEY, Executor of the             )
Estate of Margueritte Boos, Deceased,           )
                                                )
       Plaintiffs-Appellants,                   )
                                                )
v.                                              )     No. 14-MR-285
                                                )
WILLIAMSON ENERGY, LLC, a Delaware              )
Limited Liability Company, COLT, LLC, a West    )
Virginia Limited Liability Company,             )
INDEPENDENCE LAND COMPANY, LLC, a               )
Delaware Limited Liability Company, and WPP,    )
LLC, a Delaware Limited Liability Company,      )
PAULA NEWCOMB, VINCE SNEED, ROBERT C.           )
WILSON, CHRISTIE BROWN, JONI MILLER,            )
and FANNIE MILLER,                              )     Honorable
                                                )     Jeffrey A. Goffinet,
       Defendants-Appellees.                    )     Judge, presiding.
_____________________________________________________________________________

       JUSTICE OVERSTREET delivered the judgment of the court, with opinion.
       Presiding Justice Welch and Justice Wharton concurred in the judgment and opinion.


                                                1
                                               OPINION

¶1      The plaintiffs, Mitchell/Roberts Partnership (Mitchell/Roberts), an Illinois general

partnership; Reba L. Mitchell, trustee and beneficiary of the Robert H. Mitchell Residual Trust;

Carl Inman, independent executor of the estate of Russell J. Inman, deceased; Carol Dean Crabtree;

Robin Lynne Kee Williams; John Milo Kee; Nelda Baldwin, personal representative of the estate

of Beverly B. Adams, deceased; Nelda Baldwin, personal representative of the estate of Katherine

Baldwin, deceased; and David Senseney, executor of the estate of Margueritte Boos, deceased,

appeal the July 24, 2019, judgment of the circuit court of Williamson County that denied their

motion for partial summary judgment on the construction of certain provisions regarding the

conveyance of rights of subjacent and sublateral support (subsidence rights) pertinent to the surface

as set forth in five mineral deeds known as the “Pierce Deeds” (Pierce Deeds A-E) 1 that were

executed and recorded in 1913 and 1914.

¶2      The circuit court granted summary judgment in favor of moving defendants Williamson

Energy, LLC, a Delaware limited liability company (WE); Colt, LLC, a West Virginia limited

liability company (Colt); Independence Land Company, LLC, a Delaware limited liability

company (ILC); and WPP, LLC, a Delaware limited liability company (WPP) (the defendants),

regarding the issue of the construction of said provisions in the Pierce Deeds, finding that

subsidence rights were conveyed in all 135 parcels of real estate described in the Pierce Deeds, 2

rather than in only 15 of the parcels as alleged by the plaintiffs. 3




        1
          Only Pierce Deeds A-D are relevant to this appeal, to be explained in greater detail, infra.
        2
          Only 127 parcels, as set forth in Pierce Deeds A-D, are relevant to this appeal.
        3
          The plaintiffs allege that subsidence rights were conveyed in only 12 of the parcels in Pierce Deeds
A-D.
                                                     2
¶3        Defendants Paula Newcomb, Vince Sneed, Robert C. Wilson, Christie Brown, Joni Miller,

and Fannie Miller (Choate defendants) may claim an interest in the coal in an underlying portion

of the parcels at issue by virtue of a tax deed (Choate Deed). Accordingly, the Choate defendants

were joined as necessary parties. However, the Choate defendants have made no claim regarding

the Deep Coal 4 or the mining rights corresponding thereto as set forth in the Pierce Deeds and did

not join in the defendants’ motions for summary judgment. Accordingly, the Choate defendants

are excluded from any reference to “defendants” in this disposition, and that term hereinafter

exclusively represents the aforementioned moving defendants. For the following reasons, we

affirm the circuit court’s judgment, as we find the subsidence rights conveyed in the Pierce Deeds

unambiguously applied to all 127 parcels described in the deeds, rather than only 12 parcels as

alleged by the plaintiffs. In the alternative and assuming, arguendo, that the Pierce Deeds are

ambiguous, we affirm based on other evidence in the record that shows that the parties of the deeds

intended to convey subsidence rights in all 127 parcels and such rights were conveyed as a matter

of law.

¶4                                       BACKGROUND

¶5                                           I. Review

¶6        At the outset, we provide a brief review of mineral deeds, subsidence, and coal mining

techniques to contextualize the underlying litigation and the issue on appeal.

¶7                                      A. Mineral Deeds

¶8        The Pierce Deeds at issue in this appeal are mineral deeds. In Illinois, common law and

statutory law establish that mineral rights may be severed and owned separately from the surface




          4
          The coal lying below the depth of 125 feet that was conveyed to the grantee in the Pierce Deeds
is referred to as Deep Coal.
                                                   3
land. A real estate owner may either convey by deed or reserve title to any minerals existing

beneath the surface of the real estate. To that regard, the Illinois Supreme Court in Manning v.

Frazier, 96 Ill. 279, 283-84 (1880), recognized that minerals under the soil are real estate and, as

such, are capable of conveyance by deed. Likewise, section 1(a) of the Severed Mineral Interest

Act (Act) defines a severed mineral interest as “any whole or fractional interest in any or all

minerals which have been severed from the surface estate by grant, exception, reservation or other

means.” 765 ILCS 515/1(a) (West 2016).

¶9                                       B. Subsidence

¶ 10   Section 1(c) of the Act defines a surface owner as “any person or entity vested with a whole

or undivided fee simple interest or other freehold interest in the surface estate overlying a severed

mineral interest ***.” Id. § 1(c). The surface owner is, as a matter of law, entitled to subjacent

support from the owner of the subjacent mineral interest. Lloyd v. Catlin Coal Co., 210 Ill. 460,

468 (1904). “This right of support is absolute and without condition ***.” Id. However, “ ‘[l]ike

any other right, the owner of the surface may part with the right to support, by his deed or

covenant.’ ” Wesley v. Chicago, Wilmington & Franklin Coal Co., 221 Ill. App. 427, 433 (1920)

(quoting Williams v. Hay, 120 Pa. St. 485). The surface owner may also agree in the deed “to waive

and release all damages caused by the loss of subjacent support.” Mason v. Peabody Coal Co., 320

Ill. App. 350, 352-53 (1943). However, such agreements are strictly construed “and courts will not

find that there has been a waiver or release of the right of subjacent support unless the intention to

give such a waiver or release clearly appears either by express words or by necessary implication

from the language used.” Id. at 353.




                                                  4
¶ 11                                  C. Mining Techniques

¶ 12      Room and pillar mining is an underground mining technique in which rooms are created

by removing coal in sections while pillars are left in place between the rooms to provide sufficient

support for the overlying strata. Lloyd, 210 Ill. at 463. Longwall mining, on the other hand, is a

mining technique in which subsidence is planned (Old Ben Coal Co. v. Department of Mines &

Minerals, 204 Ill. App. 3d 1062, 1072 (1990)) and very high rates of coal are extracted (Citizens

Organized Against Longwalling v. Division of Reclamation, Ohio Department of Natural

Resources, 535 N.E.2d 687, 689 (Ohio Ct. App. 1987)).

¶ 13      In longwall mining, tunnels are created to separate large blocks of coal known as “longwall

panels” that measure 5 feet high, 500 to 700 feet wide, and 5000 feet long. Citizens, 535 N.E.2d at

689. Machines that are secured beside the longwall panels gradually grind through the panels to

tear the coal away. Continental Resources of Illinois, Inc. v. Illinois Methane, LLC, 364 Ill. App.

3d 691, 694 (2006). Hydraulic supports are used to hold up the mine roof, and as the machines

advance through the longwall panels, the supports follow. Citizens, 535 N.E.2d at 689. As the roof

supports progress through the panels, voids are left and the ceiling of the mine collapses, resulting

in near immediate subsidence of the overlying strata. Id.

¶ 14                                   II. The Pierce Deeds

¶ 15      Between March 12, 1913, and July 29, 1914, the Pierce Deeds were executed by grantors

George S. Roberts and May Roberts to grantee Charles I. Pierce. Pierce Deeds A-D comprise 127

parcels of land in Williamson County. The Pierce Deeds all begin with the following Granting

Clause:

          “THE GRANTORS, GEORGE S. ROBERTS and MAY ROBERTS, his wife, of the town

          of Corinth, in the County of Williamson and State of Illinois, *** do hereby grant, bargain,


                                                   5
       sell, convey and warrant to CHARLES I. PIERCE, all the coal lying below the depth of

       One Hundred Twenty Five (125) feet from the surface of the following described real

       estate, *** in Williamson County, Illinois, to wit:”

¶ 16   Pierce Deed A comprises 83 parcels, Pierce Deed B comprises 21 parcels, Pierce Deed C

comprises 16 parcels, and Pierce Deed D comprises 7 parcels, for a total of 127 parcels. All parties

agree that the Pierce Deeds all share a similar wording and organizational structure. In particular,

the Pierce Deeds all contain the following: (1) the above-cited Granting Clause; (2) repeated

patterns of groups of parcels with the legal description of each individual parcel and a

corresponding reference to the Source Deed in which, inter alia, coal in that particular parcel was

previously conveyed to George S. Roberts; (3) associated mining rights that are situated at the end

of each group of parcels and are provided in: (a) a “together with” clause which grants certain

mining rights including, inter alia, subsidence rights; (b) a second “together with” clause which

grants the rights of ingress and egress over the surface of the parcels for the purpose of prospecting

and drilling for coal (Exploration Easement); and often but not always (c) a 10-year option to

purchase surface acreage necessary to carry out mining operations at a specified price per acre

(Surface Option); (4) a reservation of oil and gas rights applicable to all of the parcels listed in the

Pierce Deeds; and (5) a release of rights under the homestead exemption laws applicable to all of

the parcels listed in the Pierce Deeds.

¶ 17   The “together with” clauses and Exploration Easements are the same throughout the Pierce

Deeds, but the existence and prices per acre of the Surface Options vary. These three provisions—

the “together with” clause, the Exploration Easement, and the Surface Option, when present—are

consistently presented together as a group throughout the Pierce Deeds. As noted, all parties agree

that Pierce Deeds A-D all share similar wording and organizational structure. Accordingly, for the


                                                   6
sake of brevity, we will examine in detail only Pierce Deed A in this disposition. However, the

parties’ arguments, our analysis, and the resolution of the issue on appeal apply equally to Pierce

Deeds A-D.

¶ 18                                    A. Pierce Deed A

¶ 19      Pierce Deed A was executed on March 12, 1913 and recorded on March 15, 1913. As

observed, Pierce Deed A is relevant to 83 of the 127 parcels at issue and commences with the

above-said Granting Clause. After the Granting Clause, Pierce Deed A sets forth the legal

descriptions of the first 67 parcels within the deed, each with its own heading which denotes the

corresponding parcel number, i.e., “PARCEL NO. 1,” “PARCEL NO. 2,” “PARCEL NO. 3,” etc.

Each parcel number heading is immediately followed by the legal description of that corresponding

parcel.

¶ 20      Every legal description of every parcel within Pierce Deed A concludes by referencing

information derived from a Source Deed that includes the name(s) of the former grantor(s) who

conveyed, inter alia, coal in that particular parcel to George S. Roberts and the date of the

conveyance. For example, the reference to the Source Deed at the end of the legal description of

PARCEL NO. 1 in Pierce Deed A provides: “and being the same land conveyed by Howard

Harrison, a widower, to George S. Roberts, on February 18th, 1913.” The legal descriptions of all

127 parcels at issue in this appeal conclude by referencing the Source Deed information for each

particular parcel and all are structured in the same fashion as the quoted example of the Source

Deed information situated at the end of the legal description of PARCEL NO. 1 in Pierce Deed A.

¶ 21      As noted, after the Granting Clause, Pierce Deed A lists the legal descriptions and Source

Deed information for PARCEL NO. 1 through PARCEL NO. 67. Following the legal description




                                                  7
and Source Deed information of PARCEL NO. 67, Pierce Deed A provides the following “together

with” clause:

                “TOGETHER with the right to mine, dig, and remove the coal therefrom and the

       right to dig the entire quantity or a less quantity of said coal at the grantee’s option, without

       leaving any support for the overlying strata, and without liability for any injury or damage

       which may result from the mining and removal of said coal, whether caused by the breaking

       of said strata or otherwise, and to ventilate and drain the mines and said coal by such

       openings, shafts, drill holes, pipes, trenches, structures and appliances as are reasonably

       necessary and best adapted for such purposes, and the right to mine, ventilate and drain the

       coal of other lands and transport such other coal through and by means of the mines,

       openings, shafts, structures and appliances upon such lands, and the right to mine and

       remove so much of other minerals as may be desirable or necessary in order to properly

       mine and remove said coal.”

¶ 22   Immediately following the above-cited “together with” clause is an Exploration Easement,

which provides:

                “And together with the right of ingress and egress over the surface of said lands

       above said coal, for the purpose of prospecting and drilling for coal under said lands, and

       the right to erect such structures as are reasonably necessary to the carrying out of such

       work, without liability for any damage or claims for damages which may arise from said

       drilling and prospecting.”

¶ 23   After the Exploration Easement is a Surface Option, which provides as follows:

                “The said grantors, their heirs or assigns, further agree to sell and convey to said

       grantee, his heirs or assigns, at the price of Sixty (60) Dollars per acre, by warranty deed,


                                                  8
       free and clear of all encumbrances, including dower and right of dower, and with release

       of all rights under the Homestead Exemption Laws of the State of Illinois, at any time

       within ten (10) years from January 13th, 1913, such portion of the surface of the above

       described real estate, as may be necessary or desirable in the opinion of the grantee, his

       heirs or assigns, for the erection of tipples, grades, buildings, power houses, railroad tracks,

       switches and other improvements necessary or desirable in the mining, refining, obtaining,

       marketing and removing of said coal; provided, however, that the width of the right of way

       for a railroad shall not exceed sixty (60) feet, and that no land may be purchased for mining

       operations within three hundred (300) feet of the principal buildings located on said surface

       of said real estate.”

¶ 24   After the Surface Option, Pierce Deed A lists the legal descriptions and Source Deed

information for PARCEL NO. 68 through PARCEL NO. 75, each set forth and arranged the same

as PARCEL NO. 1 through PARCEL NO. 67. After the legal description and Source Deed

information of PARCEL NO. 75, Pierce Deed A provides a “together with” clause and an

Exploration Easement—each identical to those quoted supra—followed by a second Surface

Option, similar to the first, except the second Surface Option price is $100 per acre as compared

to $60 per acre in the first Surface Option.

¶ 25   After the Surface Option following PARCEL NO. 75, Pierce Deed A lists the legal

description and Source Deed information for PARCEL NO. 76, which is set forth and arranged

the same as the preceding parcels. After the legal description and Source Deed information of

PARCEL NO. 76, Pierce Deed A provides the same “together with” clause and Exploration

Easement, followed by a third Surface Option, with a price of $70 per acre.




                                                  9
¶ 26   After the Surface Option following PARCEL NO. 76, Pierce Deed A provides the legal

description and Source Deed information for PARCEL NO. 77—which is arranged the same as

the preceding parcels—followed by the same “together with” clause and Exploration Easement.

No Surface Option follows the Exploration Easement in this instance.

¶ 27   After the “together with” clause and Exploration Easement following PARCEL NO. 77,

Pierce Deed A provides the legal descriptions and Source Deed information of PARCEL NO. 78

through PARCEL NO. 83, each arranged the same as the aforementioned parcels. After the legal

description and Source Deed information of PARCEL NO. 83, the same “together with” clause

and Exploration Easement are provided, followed by a fourth Surface Option, with a price of $75

per acre.

¶ 28   Finally, Pierce Deed A contains a clause reserving all oil and gas below the surface of the

real estate, which provides as follows: “The Grantors hereby reserve all oil and gas below the

surface of the real estate above described in Parcels Numbers One (1) to Eighty Three (83), both

inclusive.” Following the oil and gas reserve is a clause waiving the grantors’ homestead

exemption rights, which provides as follows: “The Grantors hereby release and waive all their

rights under and by virtue of the Homestead Exemption Laws of the State of Illinois to all the coal

underlying the lands hereinbefore described in Parcels Numbers One (1) to Eighty-[T]hree (83),

both inclusive.”

¶ 29                                  III. The Litigation

¶ 30   The plaintiffs filed their original complaint on November 26, 2014. The operative, third-

amended complaint (Complaint) was filed on September 5, 2017, and referenced all 135 parcels

set forth in Pierce Deeds A-E. However, it was subsequently discovered that the plaintiffs did not




                                                10
have a claim for the eight parcels described in Pierce Deed E. Accordingly, only the 127 parcels

described in Pierce Deeds A-D are relevant to this appeal.

¶ 31                                      A. Parties

¶ 32   Plaintiff Mitchell/Roberts alleges that coal exists above the depth of 125 feet from the

surface of the parcels described in the Pierce Deeds (Shallow Coal) and claims ownership of the

same, as the successor in interest to grantors George S. Roberts and May Roberts. The individually

named plaintiffs are the individual owners of Mitchell/Roberts and allege, in the alternative, that

they are the successors in interest to the grantors and have, through two partnership agreements

executed in January and March 2015, conveyed their individual interests to Mitchell/Roberts. The

plaintiffs contend that the defendants have the right to subside only 12 of the 127 parcels, pursuant

to the language of the Pierce Deeds. The plaintiffs do not challenge defendant WE’s right to mine

and remove the Deep Coal so long as subsidence of the surface does not result in any parcels other

than said 12 parcels. Accordingly, the plaintiffs contend that the defendants may utilize longwall

mining only in those 12 parcels and must use room and pillar mining in the remaining 115 parcels.

¶ 33   Defendants Colt, ILC, and WPP claim ownership of the Deep Coal in the parcels described

in the Pierce Deeds as successors in interest to grantee Charles I. Pierce. Defendants Colt, ILC,

and WPP leased the Deep Coal to defendant WE, which has mined the # 6 seam of coal at its Pond

Creek Mine since 2008, utilizing the longwall mining method which, as indicated, involves

planned subsidence. The defendants claim that the right to subside all 127 parcels was conveyed,

pursuant to the language of the Pierce Deeds.

¶ 34                                     B. Complaint

¶ 35   The Complaint consisted of six counts. Count I—which encompasses the crux of this

appeal—sought a declaration of rights involving the legal construction of provisions in the Pierce


                                                 11
Deeds pertaining to the conveyance of subsidence rights. Count II sought to quiet title to the

subjacent and sublateral support of the Shallow Coal and sought to permanently enjoin any further

removal of such subjacent and sublateral support from the parcels described in the Pierce Deeds.

Count III alleged unjust enrichment resulting from the trespass and removal of subjacent support

from the parcels. Counts IV, V, and VI—which sought the same relief as counts I, II, and III—

were added as alternative counts on behalf of the individually named plaintiffs because the

defendants allegedly challenged the existence of Mitchell/Roberts as a partnership.

¶ 36                 C. Plaintiffs’ Motion for Partial Summary Judgment

¶ 37   On January 26, 2018, the plaintiffs filed a motion for partial summary judgment, pursuant

to section 2-1005(d) of the Illinois Code of Civil Procedure (735 ILCS 5/2-1005(d) (West 2016))—

which allows a court to enter summary judgment on one or more of the major issues in a case. The

plaintiffs sought partial summary judgment on count I of the Complaint concerning the legal

construction of the provisions of the Pierce Deeds pertaining to the conveyance of subsidence

rights. The plaintiffs conceded that if the circuit court did not accept their proposed construction

of the Pierce Deeds, all counts of the Complaint would be defeated.

¶ 38                   D. Defendants’ Motions for Summary Judgment

¶ 39   On November 1, 2018, the defendants filed motions for summary judgment on all counts

of the Complaint.

¶ 40                             E. Circuit Court’s Judgment

¶ 41   On July 15, 2019, the circuit court entered its judgment, finding that the “together with”

clauses in the Pierce Deeds—which conveyed subsidence rights—applied to the entire series of

parcels listed above each instance of the clause, rather than the single parcel immediately preceding

each instance of the clause as suggested by the plaintiffs. The circuit court found the Pierce Deeds


                                                 12
were unambiguous and stated that common sense compelled the finding that the clauses applied

to all the parcels in the Pierce Deeds. The circuit court considered the defendants’ remaining

arguments in their motions for summary judgment but declined to address them, not only in light

of the judgment, but also because the circuit court found bona fide factual disputes existed

regarding those arguments. The circuit court observed that its ruling disposed of all counts of the

Complaint. Accordingly, the circuit court denied the plaintiffs’ motion for partial summary

judgment and granted the defendants’ motions for summary judgment as to all counts of the

Complaint. On July 24, 2019, the circuit court entered a nunc pro tunc judgment which corrected

errors in the first judgment that misidentified certain parties. The plaintiffs filed a timely notice of

appeal.

¶ 42                                       ANALYSIS

¶ 43      The sole issue on appeal is restated as follows: Whether the circuit court erred in denying

the plaintiffs’ motion for partial summary judgment and granting summary judgment in favor of

the defendants by finding that subsidence rights were conveyed in all 127 parcels described in

Pierce Deeds A-D. “A trial court’s decision to grant summary judgment should only be made

where there is no genuine issue of material fact.” Hernandez v. Alexian Brothers Health System,

384 Ill. App. 3d 510, 518 (2008). “Summary judgment is proper where, when viewed in the light

most favorable to the nonmoving party, the pleadings, depositions, admissions, and affidavits on

file reveal that there is no genuine issue of material fact and that the moving party is entitled to

judgment as a matter of law.” Northern Illinois Emergency Physicians v. Landau, Omahana &

Kopka, Ltd., 216 Ill. 2d 294, 305 (2005).




                                                  13
¶ 44                                 I. Standard of Review

¶ 45   De novo is the proper standard of review on a circuit court’s ruling on a motion for

summary judgment (Jackson v. Graham, 323 Ill. App. 3d 766, 779 (2001)) as well as on the

resolution of the construction of a deed, which is a question of law (Timothy Christian Schools v.

Village of Western Springs, 285 Ill. App. 3d 949, 954 (1996)). “Accordingly, we afford no

deference to the trial court’s decision and instead, we consider anew the pleadings, affidavits,

depositions, admissions, and exhibits on file to determine whether the trial court’s decision was

correct.” Jackson, 323 Ill. App. 3d at 779.

¶ 46                          II. Construction of the Pierce Deeds

¶ 47   At issue in this appeal is the construction of the “together with” clause, which appears 12

times throughout Pierce Deeds A-D. As previously discussed in detail, the “together with” clause

appears five times in Pierce Deed A—after the legal descriptions of PARCEL NO. 67, PARCEL

NO. 75, PARCEL NO. 76, PARCEL NO. 77, and PARCEL NO. 83. Again, each instance of the

“together with” clause is immediately followed by the Exploration Easement, each of which is, in

turn, followed by the Surface Option, where present. The “together with” clause grants, inter alia,

“the right to mine, dig, and remove the coal *** without leaving any support for the overlying

strata.” The issue on appeal may be summarized by the following question: To which parcels does

the right to subside the surface—as set forth in the “together with” clause—apply?

¶ 48   The plaintiffs argue that the “together with” clause applies only to PARCEL NOS. 67, 75,

76, 77, and 83 because those are the parcels that immediately precede each instance of the clause

in Pierce Deed A. Conversely, the defendants argue that each instance of the “together with” clause

applies to the entire series of parcels that precedes it. Accordingly, the defendants contend that the

clause applies to all 83 parcels in Pierce Deed A.


                                                 14
¶ 49                         A. Principles of Deed Construction

¶ 50    “In construing a deed, our primary goal is to ascertain the intent of the parties.” Diaz v.

Home Federal Savings & Loan Ass’n of Elgin, 337 Ill. App. 3d 722, 727 (2002). In interpreting

intent, like principles are applied to deeds, trusts, and wills. Storkan v. Ziska, 406 Ill. 259, 263

(1950). “The deed should be construed so as to carry out this intention, as gathered from the

instrument as a whole, and every word in the deed should be considered and, if possible, given

effect.” Urbaitis v. Commonwealth Edison, 143 Ill. 2d 458, 467 (1991). No words in a deed are to

be rejected as meaningless, repugnant, or surplusage. Dolley v. Powers, 404 Ill. 510, 513 (1949).

This is because “it is presumed that every clause *** was inserted deliberately and for a purpose.”

Platt v. Gateway International Motorsports Corp., 351 Ill. App. 3d 326, 329 (2004). Rules

applicable to the construction of deeds are founded in reason, law, and common sense. Peckham

v. Haddock, 36 Ill. 38, 46 (1864). Courts will not construe a deed in a way that leads to an absurd

result. Muirhead Hui L.L.C. v. Forest Preserve District of Kane County, 2018 IL App (2d) 170835,

¶ 25.

¶ 51    “Absent an ambiguity in the deed, the intention of the parties must be discerned solely from

the language of the instrument, without consideration of extrinsic factors.” Urbaitis, 143 Ill. 2d at

467. Moreover, language is not considered ambiguous merely because the parties disagree on its

meaning. Estate of Rector v. Williams, 262 Ill. App. 3d 1076, 1080 (1994). Rather, ambiguity

exists where the language is susceptible to more than one reasonable interpretation. Id. Here, all

parties allege that the Pierce Deeds are unambiguous. We agree. Accordingly, we derive our

conclusion regarding the construction of the Pierce Deeds solely from the language within the four

corners of the deeds and look to nothing outside the documents themselves to reach that

conclusion. See Urbaitis, 143 Ill. 2d at 467.


                                                 15
¶ 52                     B. Application of Deed Construction Principles

¶ 53   Here, the plaintiffs contend that common sense requires an interpretation that the “together

with” clauses apply only to the parcels that immediately precede them. In so arguing, the plaintiffs

strenuously emphasize the importance of the four corners rule. At oral argument, the plaintiffs

stressed that neither the Source Deeds nor the Pierce Amendment 5 may be considered because

doing so would violate the four corners rule, as these are parol evidence. See id. Notwithstanding

their emphasis on adhering solely to the four corners, the plaintiffs’ common sense arguments are

neither founded in nor supported by the language located within the four corners of Pierce Deed

A.

¶ 54   The plaintiffs argue that it defies common sense that the grantors would retain the Shallow

Coal and grant the right to subside the surface, thereby destroying the Shallow Coal. The plaintiffs

further allege that the Deep Coal lying below the depth of 125 feet was conveyed to the grantee in

the Pierce Deeds while the grantors as surface owners retained and did not convey the Shallow

Coal above the depth of 125 feet from the surface. These claims cannot be confirmed by examining

the four corners of Pierce Deed A, as the only coal referenced in Pierce Deed A is Deep Coal. No

mention is made of any Shallow Coal or of any coal overlying the Deep Coal. Pierce Deed A only

conveyed the Deep Coal and granted rights corresponding thereto. Indeed, a portion of those rights

are set forth in the Exploration Easement, which grants, inter alia, the right to prospect to

determine if and where any coal exists. Accordingly, the existence and amount of any coal was yet

to be determined when the Pierce Deeds were executed.

¶ 55   We emphasize that our observation is not intended to be deemed a declaration that no

Shallow Coal exists or that the plaintiffs as the surface owners do not own Shallow Coal if it does



       5
           The Source Deeds and Pierce Amendment will be subsequently discussed in greater detail.
                                                   16
exist. Rather, it is a mere indication that the four corners of Pierce Deed A simply do not support

the plaintiffs’ “common sense” arguments regarding Shallow Coal. The plaintiffs themselves

confirm the same by stating in their reply brief that Shallow Coal “was never the subject of a deed.”

In adhering to the four corners rule, we look no further than Pierce Deed A itself to determine its

meaning and the intent of the parties, and we refuse to entertain arguments that would require us

to look beyond what is reflected in the document itself. See Urbaitis, 143 Ill. 2d at 467.

¶ 56   The defendants assert that there is a continuing dispute regarding the existence of any

Shallow Coal and, if it does exist, whether it is mineable. The circuit court refused to address such

arguments and limited its ruling to the construction of the Pierce Deeds because it found bona fide

factual disputes regarding, inter alia, whether Shallow Coal exists over the Deep Coal, whether

traces of Shallow Coal are mineable, and whether the Shallow Coal has been harmed due to the

defendants’ longwall mining operation. The plaintiffs concede the same in their reply brief as a

challenge to the defendants’ arguments in their motions for summary judgment.

¶ 57   To that regard, the plaintiffs state that whether they own Shallow Coal and whether the

subsidence caused any harm to any Shallow Coal involve questions of fact concerning such claims

raised by the defendants in their motions for summary judgment, which were rendered moot by

the circuit court’s denial of the plaintiffs’ motion for partial summary judgment on the construction

of the Pierce Deeds. The plaintiffs may not have it both ways. They may not assert the existence

of Shallow Coal as a matter of fact in their opening brief to support their arguments on appeal in

an effort to convince this court to reverse the circuit court’s denial of their motion for partial

summary judgment, then subsequently claim in their reply brief that the existence of Shallow Coal

is a question of fact, in an effort to challenge the defendants’ related arguments in their motions

for summary judgment.


                                                 17
¶ 58   Indeed, the framing of the plaintiffs’ arguments and allegations on appeal regarding

common sense and the existence of Shallow Coal assumes disputed matters as true. The circuit

court refused to address such arguments for that reason, and we find these arguments unsuitable

for our consideration on appeal, as they involve genuine issues of material fact. See Northern

Illinois Emergency Physicians, 216 Ill. 2d at 305. The issue on appeal is limited to a construction

of the “together with” clause and a determination as to which parcels the clause applies. In adhering

to the four corners rule, we refuse to consider the plaintiffs’ arguments by presuming facts that are

not expressed outright in the plain language of Pierce Deed A.

¶ 59   Notwithstanding our refusal to address arguments that would require us to presume as true

genuine issues of material fact when the same is not further reflected by Pierce Deed A, we

nonetheless distinguish the case cited by the plaintiffs in support of such proposed arguments. In

Kinder v. La Salle County Carbon Coal Co., 310 Ill. 126, 127 (1923), the parties were disputing

the ownership of the sand, gravel, clay, shale, and limestone that existed beneath the agricultural

surface and above the coal that was conveyed in a mineral deed. In Kinder, there was no dispute

regarding the existence of the sand, gravel, clay, shale, and limestone, but only the ownership. Id.

We do not consider this case as authority because, here, there is no dispute regarding the ownership

of anything overlying the Deep Coal that was conveyed in the Pierce Deeds.

¶ 60   We further refuse to consider Kinder because, here, as observed, the existence of Shallow

Coal and any arguments derived therefrom entail genuine issues of material fact, and any

consideration of the plaintiffs’ arguments to this regard would require us to presume such facts as

true. We refuse to consider the same to support any arguments regarding the construction of the

“together with” clause within the Pierce Deeds.




                                                  18
¶ 61   Finally, we refuse to consider Kinder, as this court established in Diaz, 337 Ill. App. 3d at

728-29, that deeds are sui generis and must be interpreted on their own terms. Accordingly,

interpretations of deeds in other cases are “largely irrelevant” because each transaction of each

deed occurs in a different factual context. Id. at 729. “Blindly applying interpretations from other

cases to construe deeds *** may just as well defeat the intentions of the parties as advance them.”

Id. On the same basis, we further refuse to consider Marquette Cement Mining Co. v. Oglesby

Coal Co., 253 F. 107 (N.D. Ill. 1918), as cited by the plaintiffs. For the stated reasons, the

plaintiffs’ common sense arguments regarding Shallow Coal fail, as they have no textual support

within the four corners of the Pierce Deeds.

¶ 62   Conversely, in applying the four corners rule, we conclude that the plain language

necessitates a finding that the “together with” clause applies to all 83 parcels within Pierce Deed

A. Again, Pierce Deed A conveyed the Deep Coal in all 83 parcels. Although the heart of the

dispute in this case involves the application of the right to subside the surface of the land as set

forth in the “together with” clause, besides that right to subside, the “together with” clause also

granted, inter alia, “the right to mine, dig, and remove the coal ***.” (Emphasis added.) See

Urbaitis, 143 Ill. 2d at 467 (to determine intent, the deed is looked at as a whole and every word

therein is considered). Moreover, as previously noted, the mining rights associated with the parcels

of Pierce Deed A are presented in three excerpts—the “together with” clause, the Exploration

Easement, and the Surface Option—which are always set forth as a group.

¶ 63   The plaintiffs’ proposed interpretation would yield an absurd result if the Deep Coal was

conveyed in all 83 parcels, but the rights to mine, dig, and remove that coal were granted in only

5 of the 83 parcels. See Muirhead, 2018 IL App (2d) 170835, ¶ 25. As the defendants point out in




                                                19
their brief, in acreage terms, Pierce Deed A comprises a total of 6929.75 acres. 6 Under the

plaintiffs’ suggested interpretation, the right to mine, dig, and remove the coal would have been

granted in only 460 acres, or 6.6% of the acres of Deep Coal that was conveyed in Pierce Deed A.

¶ 64     At oral argument, when asked how it would be an exercise of common sense to convey the

Deep Coal in the 127 parcels of Pierce Deeds A-D, yet grant the right to mine and remove the

Deep Coal in only 12 of those parcels, the plaintiffs responded that the right to room and pillar

mine was granted in all the parcels, while the right to longwall mine and thereby subside the surface

was granted in only the 12 parcels immediately preceding the 12 instances of the “together with”

clause. Along this line of argument, in their reply brief, the plaintiffs cite Jilek v. Chicago,

Wilmington & Franklin Coal Co., 382 Ill. 241, 245 (1943), which the plaintiffs allege provides an

“implied right to obtain or enjoy minerals” as follows: “When the mineral estate is severed from

the surface estate the means of obtaining or enjoying it are also granted, and pass with the grant of

the minerals, without an express covenant for such purpose.” The plaintiffs are essentially citing

this case to support their claim that the right to room and pillar mine was granted in all the parcels.

We refuse to consider these claims, as they are not supported by the plain language of the Pierce

Deeds.

¶ 65     In reviewing the four corners of Pierce Deed A, we find that any reference to mining

techniques is indirect at best. Language that may incite inferences as to mining techniques is found

in the “together with” clause which grants, inter alia, “the right to dig the entire quantity or a less

quantity of said coal at the grantee’s option.” In applying our foregoing review of mining

techniques, digging “the entire quantity” intimates that longwall mining may be used, while



         6
         This information is derived from the legal description of each parcel, which includes a “more or
less” approximation of the total acreage included in the parcel, then adding the total acreage from all the
parcels.
                                                    20
digging “a less quantity” suggests that room and pillar mining would be required. Either way, the

“together with” clause only expressly bestowed on the grantee the option to dig either the entire

quantity or a less quantity of the coal.

¶ 66    Moreover, language conferring the right to mine, dig, and remove coal in any way, shape,

form, or amount is strictly confined to the “together with” clause and is found nowhere else in

Pierce Deed A. Again, the plaintiffs urge us to conclude that the “together with” clause applies

only to the five parcels immediately preceding the five instances of the clause in Pierce Deed A

rather than to the entire series of parcels preceding each instance of the clause. Such an

interpretation would render the express right to dig the grantee’s desired quantity of coal

inapplicable to 78 of the 83 parcels. The plaintiffs’ suggestion that the right to room and pillar

mine was granted in all the parcels mandates a presumption, as there is no language in Pierce Deed

A reflecting the same. Accordingly, this claim fails under the four corners rule. See Urbaitis, 143

Ill. 2d at 467.

¶ 67    Even if we were to assume, arguendo, that the right to room and pillar mine was impliedly

granted in all the parcels as the plaintiffs suggest, then the express right to remove “a less quantity”

of coal at the grantee’s option as set forth in the “together with” clause would be surplusage in the

five parcels to which the plaintiffs allege the clause applies. Put another way, the express right to

remove “a less quantity” as set forth in the “together with” clause would duplicate the implied

right to room and pillar—which the plaintiffs contend applies to all the parcels—rendering that

language of the “together with” clause as surplusage in the five parcels to which the plaintiffs

claim the clause applies. See Dolley, 404 Ill. at 513.

¶ 68    Besides the “together with” clause, we also consider the Exploration Easement and Surface

Option because these three passages are always presented together in Pierce Deed A. As previously


                                                  21
observed, every instance of the “together with” clause is immediately followed by the Exploration

Easement, which is immediately followed by the Surface Option, where present. Moreover, the

mining rights associated with the parcels in Pierce Deed A are found exclusively in these three

provisions. Accordingly, we consider the applicability of these provisions in a group context. See

Urbaitis, 143 Ill. 2d at 467 (to determine intent, the deed is looked at as a whole and every word

therein is considered); see also Platt, 351 Ill. App. 3d at 329 (every clause was inserted deliberately

and for a purpose).

¶ 69   The rights set forth in the Exploration Easement include the rights of “ingress and egress

over the surface of said lands above said coal, for the purpose of prospecting and drilling for coal

under said lands, and the right to erect such structures as are reasonably necessary to the carrying

out of such work ***.” Again, Deep Coal was conveyed in all 83 parcels. It would be an absurd

construction to only grant the right to prospect and drill for coal in only 5 of the 83 parcels. See

Muirhead, 2018 IL App (2d) 170835, ¶ 25. Accordingly, like the “together with” clause, common

sense also requires an interpretation that the rights in the Exploration Easement apply to all 83

parcels in Pierce Deed A, rather than only the 5 parcels immediately preceding the “together with”

clause as urged by the plaintiffs. See Peckham, 36 Ill. at 46.

¶ 70   Likewise, the Surface Option allowed the grantee 10 years to purchase surface acreage at

a certain price per acre for the building of railroad tracks and various structures necessary to mine,

market, obtain, refine, and remove the coal. It would defy common sense to interpret the Surface

Option to apply to only 5 of the 83 parcels. The five parcels are noncontiguous. Accordingly, if

the right to build railroad tracks were granted in only five parcels as the plaintiffs suggest, any

railroad tracks built would result in a disconnected railroad, which is an absurd result. See

Muirhead, 2018 IL App (2d) 170835, ¶ 25.


                                                  22
¶ 71   When questioned at oral argument how common sense would allow the building of a

disconnected railroad on noncontiguous parcels, the plaintiffs responded that the Mining Act of

1874 (Mining Act) (now 765 ILCS 505/1 (West 2016)) granted the right of eminent domain over

lands owned or occupied by others, thereby solving any problems with disconnected railroads.

This argument fails, as it violates the four corners rule. Nothing in Pierce Deed A indicates that it

was in any way intended to be governed by the Mining Act. Moreover, even if we were to assume,

arguendo, that the Mining Act did govern, the language in the Surface Option granting the right

to build railroads and other structures would be surplusage and rendered meaningless. See Dolley,

404 Ill. at 513. For the stated reasons, we conclude that common sense requires a determination

that each instance of the “together with” clause, Exploration Easement, and Surface Option applies

to the entire series of parcels preceding it and encompasses all 83 parcels within Pierce Deed A.

See Peckham, 36 Ill. at 46.

¶ 72   The plaintiffs argue that under the defendants’ proposed interpretation, repeating the

virtually identical “together with” clause and Exploration Easement five times in Pierce Deed A is

surplusage and renders such repeats meaningless. See Dolley, 404 Ill. at 513. The plaintiffs contend

that the “together with” clause and Exploration Easement would not have been asserted five times

unless they were intended to apply separately to the five parcels immediately preceding them. We

disagree.

¶ 73   Again, the “together with” clause is presented as a group with the Exploration Easement

and the Surface Option and we consider them as such. The Granting Clause of Pierce Deed A

conveys the Deep Coal in “the following described real estate ***.” Pierce Deed A sets forth that

described real estate in five separate series of parcels. After each series, Pierce Deed A provides

the rights corresponding to that series as denoted in the “together with” clause, Exploration


                                                 23
Easement, and Surface Option, if present. We find the parties intended to separate the parcels into

five series, declare the mining rights associated with each series, and set forth the Surface Option

and price per acre, if applicable, to that particular series. The existence of a Surface Option and

the price per acre within each Surface Option is what distinguishes each series of parcels and the

associated mining rights from the next.

¶ 74   The plaintiffs further argue that if the parties intended for subsidence rights to apply to all

parcels, the “together with” clause would have been situated at the end of Pierce Deed A alongside

the oil and gas reservation and the waiver and release of homestead rights and worded similarly to

show that subsidence rights were waived and released in all parcels from “One (1) to Eighty Three

(83), both inclusive.” Again, we disagree. First, the “together with” clause sets forth a portion of

the mining rights associated with the parcels. The oil and gas reservation and release of homestead

rights at the foot of Pierce Deed A have nothing to do with the mining rights corresponding to the

coal conveyed in the parcels described earlier in the deed.

¶ 75   Moreover, to reiterate, the subsidence rights conveyed in the “together with” clause were

grouped with the rights conveyed in the Exploration Easement and Surface Option. Had the

“together with” clause been placed at the end of the deed, alongside the oil and gas reservation and

release of homestead rights, only the Exploration Easements and Surface Options would have

remained in their respective positions at the end of each of the five series of parcel descriptions. A

reading of the Exploration Easement and Surface Option in isolation from the “together with”

clause is nonsensical. The Exploration Easement provides: “And together with the right of ingress

and egress over the surface of said lands above said coal ***.” (Emphasis added.) The fact that the

Exploration Easement begins with the word “and” logically indicates that was meant to follow a

separate but related provision and cannot be logically read in isolation. The “together with” clause


                                                 24
provides: “TOGETHER with the right to mine, dig and remove the coal ***” (emphasis in

original), followed by the Exploration Easement, which provides: “And together with the right of

ingress and egress ***” (emphasis added). These two clauses logically go together, and they would

be nonsensical if separated from each other. See Dolley, 404 Ill. at 513.

¶ 76   Additionally, the Surface Option provides the grantee 10 years to buy surface acreage at a

certain price per acre to build various structures “necessary or desirable in the mining, refining,

obtaining, marketing and removing of said coal.” Like the Exploration Easement, the Surface

Option would be meaningless if read in isolation. See id. Rather, the Surface Option only makes

sense when preceded by the “together with” clause and Exploration Easement, as the Surface

Option offers the right of a purchase that would be necessary or desirable only if the rights set

forth in the “together with” clause and Exploration Easement were implemented. Without the

rights in the “together with” clause and Exploration Easement being implemented, there would be

no need for the Surface Option. In looking at the deed as a whole (Urbaitis, 143 Ill. 2d at 467), it

only makes sense that the “together with” clause, Exploration Easement, and Surface Option were

purposely grouped together and should be construed as a group. Accordingly, we reject the

plaintiffs’ argument related to the placement of the “together with” clause at the foot of the deed.

¶ 77   We acknowledge the plaintiffs’ argument that the “together with” clause could have been

implemented 83 times by following the legal description of each of the 83 parcels in Pierce Deed

A. However, as previously noted, the parties chose to separate the parcels into five series, declare

the mining rights granted in each series, then set forth the Surface Option and price per acre, if

applicable, to that particular series. The existence of a Surface Option and the price per acre within

each Surface Option is what separates each series of parcels and the mining rights associated

therewith from the next series. Because there are five series of parcels, only five instances of the


                                                 25
grouping of the “together with” clause, Exploration Easement, and Surface Option were necessary.

Repeating the “together with” clause under the circumstances would have been surplusage, given

the parties’ decision to group the parcels into five series as they did. See Dolley, 404 Ill. at 513.

¶ 78                                 C. Pierce Amendment

¶ 79   We next consider an amendment to Pierce Deed A, which further confirms the intent of the

parties and supports our conclusion. Although the plaintiffs contend that the Pierce Amendment is

parol evidence and may not be considered, Illinois law establishes that an instrument is to be

interpreted as a whole, and when amendments are made, courts consider all parts of the agreement

to determine the intent of the parties. Palos Community Hospital v. Humana, Inc., 2020 IL App

(1st) 190633, ¶ 34; see also Downers Grove Associates v. Red Robin International, Inc., 151 Ill.

App. 3d 310, 318 (1986) (where agreement is modified by separate agreement, both instruments

are read together to determine parties’ rights and obligations).

¶ 80   Pierce Deed A was recorded on March 15, 1913. Subsequently, on September 24, 1913,

the parties to Pierce Deed A—George S. Roberts and May Roberts and Charles I. Pierce—

executed an agreement that was recorded on October 6, 1914. In the agreement, in order to satisfy

modifications to a separate contract between George S. Roberts and May Roberts and T.M.

Mitchell and Anne Mitchell, dated July 20, 1912, the parties to Pierce Deed A agreed to amend

the Surface Option price per acre for five parcels described in Pierce Deed A as follows:

       “Whereas, in order to fulfill the conditions of the contract between the parties hereto, dated

       July 20, 1912 and the modifications thereto, it is essential to reduce the option price per

       acre for the sale of the surface of certain portions of said coal lands in one of said deeds, to

       wit parcels 68, 69, 70, 71, and 82 in the deed dated March 12, 1913, and recorded on March




                                                  26
        18, 1913[7] in Book 113, page 204, of the records of Williamson County, Illinois to Sixty

        ($60) Dollars per acre.”

¶ 81    This amendment confirms that the Surface Option—along with the “together with” clause

and Exploration Easement—are not solely applicable to the parcels immediately preceding them.

PARCEL NOS. 68, 69, 70, and 71 are in the second series of parcels in Pierce Deed A. None of

these parcels are immediately followed by the “together with” clause, Exploration Easement, and

Surface Option, as these appear following the legal description of PARCEL NO. 75 at the end of

the second series. Pursuant to Pierce Deed A, the Surface Option applicable to the second series

of parcels offers the purchase of surface acreage at the price of $100 per acre. The amendment

changes this price to $60 per acre only for PARCEL NOS. 68, 69, 70, and 71 in this series. Had

the parties of the Pierce Deeds not intended for the Surface Option and corresponding price of

$100 per acre established for this series in Pierce Deed A to apply to all of the parcels in the series,

there would have been no need for the amendment to change the price of PARCEL NOS. 68, 69,

70, and 71 to $60 per acre.

¶ 82    The same logic applies with regard to the amendment changing the Surface Option price

of PARCEL NO. 82 in Pierce Deed A. PARCEL NO. 82 is found in the fifth series of parcels in

Pierce Deed A, and it is not immediately followed by the “together with” clause, Exploration

Easement, and Surface Option, as these appear following the legal description of PARCEL NO.

83 at the end of the fifth series. Pursuant to Pierce Deed A, the Surface Option applicable to this

series of parcels offers the purchase of surface acreage at the price of $75 per acre. The amendment

changes this price to $60 per acre only for PARCEL NO. 82 in this series. Had the parties of the



        7
         This is a scrivener’s error, as the same deed is referenced earlier in the agreement, indicating that
it was recorded on March 15, 1913, and elsewhere in the record the deed itself is marked as recorded on
March 15, 1913.
                                                     27
Pierce Deeds not intended for the Surface Option and corresponding price of $75 per acre

established for this series in Pierce Deed A to apply to all of the parcels in the series, there would

have been no need for the amendment to change the price of PARCEL NO. 82 to $60 per acre.

¶ 83   For these reasons, we find the Pierce Amendment confirms our conclusion that the

“together with” clause, Exploration Easement, and Surface Option apply to all 83 parcels of Pierce

Deed A.

¶ 84                            III. Additional Considerations

¶ 85   Finally, we observe additional considerations which support our conclusion.

¶ 86                               A. Last Antecedent Rule

¶ 87   Assuming, arguendo, that the Pierce Deeds are ambiguous, the last antecedent rule is an

aid to construction that is utilized when the instrument at hand is considered ambiguous. State

Farm Mutual Automobile Insurance Co. v. Murphy, 2019 IL App (2d) 180154, ¶ 35. Pursuant to

the last antecedent rule, “relative or qualifying words are normally interpreted as modifying those

words or phrases which immediately precede them and not those which are more remote.” Illinois

Department of Revenue v. Country Gardens, Inc., 145 Ill. App. 3d 49, 54 (1986). Applying the last

antecedent rule, the plaintiffs point out that the “together with” clause that sets forth subsidence

rights immediately follows the individual legal descriptions of only five parcels in Pierce Deed A

and emphasize that there is no hint, insinuation, or indication that the subsidence rights apply to

any parcels other than those which immediately precede each instance of the “together with”

clause. The plaintiffs contend that there is nothing whatsoever between PARCEL NO. 1 and

PARCEL NO. 66 to indicate that anything further is included with any of those parcels. They claim

that because the “together with” clause, Exploration Easement, and Surface Option first appear in




                                                 28
Pierce Deed A after PARCEL NO. 67, they are clearly applicable to only that parcel and not the

preceding 66 parcels. We disagree.

¶ 88    Pursuant to the last antecedent rule, “ ‘[i]n the construction of written instruments a

qualifying phrase is to be confined to the last antecedent unless there is something in the instrument

which requires a different construction.’ ” (Emphasis added.) Hardware Mutual Casualty Co. v.

Curry, 21 Ill. App. 2d 343, 349 (1959) (quoting City Trust, Safe Deposit & Surety Co. of

Philadelphia v. Lee, 204 Ill. 69, 71-72 (1903)); see also Johnson-Maday v. Prudential Insurance

Co. of America, 276 Ill. App. 3d 371, 374 (1995) (last antecedent rule in which courts normally

construe qualifying phrases as applying only to the phrase immediately preceding the qualification

does not apply when context of entire instrument requires the application of the qualification to

more remote phrases). Moreover, courts reject a rigid, technical application of the last antecedent

rule if it leads to an absurd reading of the instrument. Sykes v. Schmitz, 2019 IL App (1st) 180458,

¶ 39. Again, the cardinal principle of deed construction that supersedes all other principles is

determining the intent of the parties (id.) and we look at the instrument as a whole to determine

that intent (Urbaitis, 143 Ill. 2d at 467).

¶ 89    As previously established, construing the rights set forth in the “together with” clause, the

Exploration Easement, and the Surface Option as applicable to only the five parcels as the plaintiffs

suggest defies common sense and yields an absurd result. See Peckham, 36 Ill. at 46; Muirhead,

2018 IL App (2d) 170835, ¶ 25. To avoid such absurdity, we refuse to apply the last antecedent

rule in the strict manner proposed by the plaintiffs. See Sykes, 2019 IL App (1st) 180458, ¶ 39.

Moreover, other language in Pierce Deed A requires a different construction. Hardware, 21 Ill.

App. 2d at 349. The context of Pierce Deed A as a whole requires an application of the last

antecedent rule to make the “together with” clause, Exploration Easement, and Surface Option and


                                                 29
their associated rights applicable to phrases more remote than those which immediately precede

them. Johnson-Maday, 276 Ill. App. 3d at 374.

¶ 90   To that regard, we incorporate our previous analysis and conclusion based on our review

of the unambiguous Pierce Deeds. In addition, we observe that the Granting Clause of Pierce Deed

A conveyed “all the coal lying below the depth of [125] feet from the surface of the following

described real estate ***.” (Emphases added.) Thereafter, subsequent to the legal descriptions of

PARCEL NO. 1 through PARCEL NO. 67, we observe the “together with” clause, which grants,

inter alia, “the right to mine, dig, and remove the coal therefrom,” along with “the right to dig the

entire quantity or a less quantity of said coal at the grantee’s option” without liability for injury or

damage resulting from the mining and removal of “said coal” as well as the right “to ventilate and

drain the mines and said coal *** and the right to mine and remove so much of other minerals ***

necessary in order to properly mine and remove said coal.” (Emphases added.)

¶ 91   The meaning of “the coal” and “said coal” provided in the “together with” clause is derived

from an antecedent—namely “coal”—which somewhere precedes these references in the “together

with” clause. The plaintiffs allege that the “together with” clause only applies to PARCEL NO.

67. However, there is no reference to the antecedent “coal” in PARCEL NO. 67. Nor is there any

reference to the antecedent “coal” in any of the parcel descriptions. We must revisit the Granting

Clause—before any parcel descriptions appear—to find the antecedent and determine the meaning

of “the coal” and “said coal” as referenced in the “together with” clause.

¶ 92   In the Granting Clause, we discover that the antecedent of “the coal” and “said coal” found

in the “together with” clause, is “all the coal lying below the depth of [125] feet from the surface

of the following described real estate ***.” Reading Pierce Deed A as a whole, as this court must

(see Urbaitis, 143 Ill. 2d at 467), it is apparent that the term “the coal” in the first right of the


                                                  30
“together with” clause—the right to mine—as well as the term “said coal” in the second right of

the “together with” clause—the right to dig the entire quantity or a less quantity—along with the

next instance of “said coal” in the third right of the “together with” clause—the right to subside—

and the instance of “said coal” in the fourth right of the “together with” clause—the right to drain—

all refer back to the Deep Coal in the series of parcels that make up “the following described real

estate” as set forth in the Granting Clause. Put another way, all the references to “the coal” and

“said coal” in the “together with” clause find their antecedent in the Granting Clause.

¶ 93   Besides the “together with” clause, we also examine the Exploration Easement which

grants “the right of ingress and egress over the surface of said lands above said coal ***.”

(Emphases added.) We adopt the same analysis and reasoning from our previous discussion and

likewise conclude that “said coal” in the Exploration Easement also finds its antecedent in the

Granting Clause, namely the Deep Coal in the series of parcels that make up “the following

described real estate.”

¶ 94   Similarly, the Surface Option allows for the purchase of “portion[s] of the surface of the

above described real estate” to build various structures necessary in the “removing of said coal”

provided that “no land may be purchased for mining operation within [300] feet of the principal

buildings located on said surface of said real estate.” (Emphases added.) In reading Pierce Deed

A as a whole (see id.), “the above described real estate” and “said real estate” found in the Surface

Option and “the following described real estate” found in the Granting Clause are referring to the

same thing. Namely the entire series of parcels between those references. Moreover, the Surface

Option provides the option to purchase surface acreage to build structures that are necessary or

desirable in the “removing of said coal.” (Emphasis added.) We adopt the aforementioned

explanations to reach our conclusion that “said coal” refers back to the Deep Coal in the Granting


                                                 31
Clause and applies to the entire series of parcels between the Granting Clause and the Surface

Option. There is no antecedent in the description of PARCEL NO. 67—or any other parcel—that

can make sense of these textual references. For the stated reasons, we reject the plaintiffs’ proposed

application of the last antecedent rule and find the context of Pierce Deed A requires an application

of the rule to make the qualifying “together with” clause, Exploration Easement, and Surface

Option applicable to phrases more remote than those immediately preceding them. See Johnson-

Maday, 276 Ill. App. 3d at 374. Particularly, they apply to the entire series of parcels preceding

them rather than only to the parcel immediately preceding them.

¶ 95                                   B. Source Deeds

¶ 96   We next consider the Source Deeds that are in the chain of title of the Pierce Deeds and are

referenced at the conclusion of each legal description of each parcel within Pierce Deed A. These

Source Deeds further confirm the intent of the parties and support our conclusion. There are 83

separate and individual Source Deeds for each of the 83 parcels in Pierce Deed A. Each of the 83

Source Deeds have different grantor(s), while George S. Roberts is consistently the grantee in

every Source Deed. A review of the Source Deeds indicates that the subsequently executed Pierce

Deeds were modeled after the Source Deeds in wording, structure, and application. Except for the

variance between the names of the grantor(s) and the legal descriptions of the parcels, the Source

Deeds are virtually identical and all of them convey, inter alia, coal to George S. Roberts.

¶ 97   The same “together with” clause in the Pierce Deeds—that grants subsidence rights—is

also found in the Source Deeds. Likewise, the “together with” clause in the Source Deeds is

followed by the same Exploration Easement that follows the “together with” clause in the Pierce

Deeds. Moreover, Surface Options exist in the Source Deeds for the same parcels set forth in the

first series of parcels in Pierce Deed A—PARCEL NO. 1 through PARCEL NO. 67—with the


                                                 32
same Surface Option price of $60 per acre as found in the Surface Option applicable to that series

within Pierce Deed A.

¶ 98   Likewise, the same “together with” clause, followed by the same Exploration Easement, is

found in the Source Deeds for the second series of parcels in Pierce Deed A—PARCEL NO. 68

through PARCEL NO. 75. Surface Options exist in the Source Deeds for the same parcels set forth

in the second series of parcels in Pierce Deed A, with the same Surface Option price of $100 per

acre as found in the Surface Option applicable to that series within Pierce Deed A.

¶ 99   The “together with” clause, followed by the Exploration Easement, is also found in the

Source Deed for PARCEL NO. 76 in Pierce Deed A, with a Surface Option in the Source Deed

for this parcel having the same Surface Option price of $70 per acre as in the Surface Option

applicable to that parcel within Pierce Deed A.

¶ 100 The Source Deed for PARCEL NO. 77 in Pierce Deed A contains the same “together with”

clause and Exploration Easement. Notably, just as Pierce Deed A contains no Surface Option for

this parcel, likewise, the Source Deed for this parcel contains boilerplate language for the Surface

Option that is crossed out.

¶ 101 Finally, the same “together with” clause, followed by the same Exploration Easement, is

found in the Source Deeds for the fifth series of parcels in Pierce Deed A—PARCEL NO. 78

through PARCEL NO. 83. Surface Options exist in the Source Deeds for this series of parcels,

with the same Surface Option price of $75 per acre as found in Surface Option applicable to this

series within Pierce Deed A.

¶ 102 The information derived from the Source Deeds supports our conclusion that the parcels in

Pierce Deed A were intentionally separated into five series and that the clauses following each

series—the “together with” clause, Exploration Easement, and Surface Option—declared the


                                                  33
mining rights granted in each series and were intended to apply equally to all parcels in the series.

The existence of the Surface Options in Pierce Deed A and the price per acre therein distinguishes

each series of parcels from the next and is confirmed by the language and structure of the Source

Deeds.

¶ 103 Although we concluded that the Pierce Deeds unambiguously conveyed the subsidence

rights in all of the parcels, even assuming, arguendo that those rights were not expressly conveyed

in the Pierce Deeds, the rights were automatically conveyed as a matter of law because the Source

Deeds—which are in the chain of title to the Pierce Deeds—conveyed the subsidence rights in all

the parcels. See Corcoran v. Franklin County Coal Co., 249 Ill. App. 551, 553 (1928) (release

from liability for damages for injury to surface set forth in a deed runs with the land and is binding

on subsequent surface owners); see also Rocking M. Ranch, Inc. v. Sahara Coal Co., 217 Ill. App.

3d 162, 168 (1991) (waivers of subjacent support by predecessors in title are recognized and

upheld); Beloit Foundry Co. v. Ryan, 28 Ill. 2d 379, 388 (1963) (rights appurtenant to real estate

are transferred automatically by conveyance of the land, even if not expressly mentioned, and the

servient estate continues to be subject thereto until the right is terminated or abandoned); Parrish

v. City of Carbondale, 61 Ill. App. 3d 500, 505 (1978) (covenants concerning land and enjoyment

thereof run with the land, pass with ownership, and are binding on subsequent owners). Notably,

the Pierce Deeds reference the chain of title by adding information from the Source Deeds at the

end of every legal description of every parcel.

¶ 104 Here, assuming, arguendo, that the Pierce Deeds did not expressly convey subsidence

rights in the “together with” clause applicable to all the parcels, the appurtenant rights by virtue of

the Source Deeds ran with the land and were transferred automatically from George S. Roberts to

Charles I. Pierce in the Pierce Deeds, even if the Pierce Deeds never mentioned those rights. See


                                                  34
Beloit, 28 Ill. 2d at 388. This transfer occurred automatically, by operation of law, because the

Pierce Deeds did not expressly reserve or terminate the subsidence rights that George S. Roberts

obtained in the Source Deeds. See id. Accordingly, Charles I. Pierce acquired subsidence rights in

all the parcels of the Pierce Deeds without liability because the Source Deeds conveyed “the right

to mine, dig, and remove the coal therefrom *** without leaving any support for the overlying

strata, and without liability for any injury or damage which may result from the mining and

removal of said coal” in all the parcels.

¶ 105 Finally, to reiterate, the right of subjacent support is absolute and unconditional (Lloyd,

210 Ill. at 468), but the surface owner may part with that right by deed or covenant (Wesley, 221

Ill. App. at 433), which is precisely what happened in this case. Because the subsidence rights

were clearly and expressly waived and released in the Source Deeds (Mason, 320 Ill. App. at 353),

we find that, as a matter of law, subsidence rights were waived and released in all the parcels of

the Pierce Deeds.

¶ 106                                   CONCLUSION

¶ 107 For the foregoing reasons, we affirm the judgment of the circuit court that denied the

plaintiffs’ motion for partial summary judgment and granted the defendants’ motions for summary

judgment regarding the construction of the Pierce Deeds that unambiguously conveyed subsidence

rights in all 127 parcels of real estate described in the Pierce Deeds.



¶ 108 Affirmed.




                                                 35
                                   2020 IL App (5th) 190339
                                        NO. 5-19-0339
                                           IN THE
                               APPELLATE COURT OF ILLINOIS
                                      FIFTH DISTRICT

MITCHELL/ROBERTS PARTNERSHIP, an Illinois General )           Appeal from the
Partnership; REBA L. MITCHELL, Trustee and Beneficiary of )   Circuit Court of
the Robert H. Mitchell Resident Trust; CARL INMAN,          ) Williamson County.
Independent Executor of the Estate of Russell J. Inman,     )
Deceased; CAROL DEAN CRABTREE; ROBIN LYNNE KEE )
WILLIAMS; JOHN MILO KEE; NELDA BALDWIN, Personal )
Representative of the Estate of Beverly B. Adams, Deceased; )
NELDA BALDWIN, Personal Representative of the Estate of )
Katherine Baldwin, Deceased; and DAVID SENSENEY,            )
Executor of the Estate of Margueritte Boos, Deceased,       )
                                                            )
        Plaintiffs-Appellants,                              )
                                                            )
v.                                                          ) No. 14-MR-285
                                                            )
WILLIAMSON ENERGY, LLC, a Delaware Limited Liability )
Company, COLT, LLC, a West Virginia Limited Liability       )
Company, INDEPENDENCE LAND COMPANY, LLC, a                  )
Delaware Limited Liability Company, and WPP, LLC, a         )
Delaware Limited Liability Company, PAULA NEWCOMB,          )
VINCE SNEED, ROBERT C. WILSON, CHRISTIE BROWN, )
JONI MILLER, and FANNIE MILLER,                             ) Honorable
                                                            ) Jeffrey A. Goffinet,
        Defendants-Appellees.                               ) Judge, presiding.
_____________________________________________________________________________________

Rule 23 Order Filed:             August 17, 2020
Motion to Publish Granted:       September 8, 2020
Opinion Filed:                   September 8, 2020
_____________________________________________________________________________________

Justices:             Honorable David K. Overstreet, J.

                    Honorable Thomas M. Welch, P.J., and
                    Honorable Milton S. Wharton, J.,
                    Concur
_____________________________________________________________________________________

Attorneys           Mark S. Johnson, Matthew B. Ferrell, Mark H. Clarke, John R. Schneider,
for                 Johnson, Schneider & Ferrell, LLC, 212 North Main Street, Cape Girardeau, MO
Appellants          63701; F. William Bonan, Bonan, Bonan & Rowland, LLC, P.O. Box 309,
                    McLeansboro, IL 62859; George E. Stigger (Pro Hac Vice), 330 Osprey Circle,
                     St. Marys, GA 31558
_____________________________________________________________________________________
Attorneys             John E. Rhine, Bingham, Greenebaum, Doll, LLP, One Main Street, Suite 600,
for                   Evansville, IN 477081; Brandon McGrath, Bingham, Greenebaum, Doll, LLP,
Appellees             255 East Fifth Street, Suite 2350, Cincinnati, OH 45202 (attorneys for
                      Independence Land Co., LLC and WPP, LLC)

                      G. Patrick Murphy, Patricia S. Murphy, Murphy & Murphy, LLC, 3415 Office
                      Park Drive, Suite D, Marion, IL 62959; Brian A. Glasser, Bailey & Glasser, LLP,
                      209 Capitol Street, Charleston, WV 25301; Jeffrey R. Baron, 8012 Bonhomme
                      Avenue, Suite 300, Clayton, MO 63105 (attorneys for Williamson Energy, LLC
                      and Colt, LLC)

                    C. Michael Witters, 1001 Oak Street, Mt. Carmel, IL 62863 (amicus curiae brief
                    for the Illinois Coal Association)
_____________________________________________________________________________________